Citation Nr: 0109580	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-09 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for a cervical spine 
disability, currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1972 to 
April 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Reno, Nevada, 
which denied an increased evaluation for a cervical spine 
disability, rated as 60 percent disabling.


REMAND

The Board observes that, during the pendency of the veteran's 
appeal, there has been a significant change in the law.  More 
specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among other 
things, this law redefines the obligations of the VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.

In light of the aforementioned, and because of the change in 
the law brought about by the VCAA, a remand in this case is 
required for additional development, as well as for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001).

The United States Court of Veterans Appeals held that when a 
diagnostic code provides for compensation based solely upon 
limitation of motion, that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (2000) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

The veteran's cervical spine disability has been evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000) 
(intervertebral disc syndrome).  The VA General Counsel has 
held that Diagnostic Code 5293 may also involve loss of range 
of motion because of nerve defects and resulting pain.  
Therefore, consideration of 38 C.F.R. §§ 4.40 and 4.45 (2000) 
may also be applicable even if the veteran's cervical spine 
disability is evaluated under Diagnostic Code 5293.  
VAOPGCPREC 36-97 (December 12, 1997).

The veteran was most recently afforded a VA examination in 
June 1999.  The Board observes that the results of this 
examination were inadequate for compensation purposes as the 
examiner did not address the functional impairment which may 
have resulted from the veteran's cervical spine disability, 
the limitation of the veteran's functional abilities due to 
pain, or loss of motion due to weakened movement, excess 
fatigability, or incoordination.  DeLuca, 8 Vet. App. at 202.  
While the veteran is currently receiving a 60 percent 
evaluation for his neck disability, in the Board's opinion, a 
remand for a new examination is required to comply with the 
requirements set forth in the VCAA and DeLuca.

For the reasons stated above, the case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
cervical spine disability.  After 
securing any necessary releases, the RO 
should obtain those records not on file.

2.  Then, the veteran should be afforded 
a VA examination to determine the nature 
and severity of his cervical spine 
disability.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  All 
necessary testing should be conducted and 
the results reported in detail.  

(a) What are the manifestations of 
the service-connected cervical spine 
disability?  The range of motion and 
any neurological disorder associated 
with this disability should be 
specifically noted.

(b) The veteran has complaints of 
pain that he attributes to his 
service-connected cervical spine 
disability.  The examiner must 
specifically comment on the presence 
or absence of any objective 
manifestations that would 
demonstrate functional impairment 
due to pain attributable to the 
service-connected neck disability, 
such as pain on movement, swelling, 
deformity or any other objective 
finding that supports or does not 
support the level of subjective 
complaints.  

(c) Does the veteran have 
incoordination or an impaired 
ability to execute skilled movements 
smoothly because of his service-
connected cervical spine disability?  
If so, the examiner should comment 
on the severity of the 
incoordination and the effect 
incoordination has on his ability to 
function.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion to ensure that it is 
responsive to and in complete compliance 
with the directives of this REMAND.  If 
it is not, the RO should take corrective 
action.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the case should be 
readjudicated by the RO.  The RO should 
consider all applicable case law, 
including DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Concerning the contention 
that the veteran is entitled to a 
separate evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5290 and 5293 
(2000), the RO should review and consider 
VAOPGCPREC 36-97 (December 12, 1997).  In 
addition, the RO's consideration of 
referring this claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (2000) must be documented 
on readjudication.  The veteran is 
advised that any additional claims, 
including the issue of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1), 
will not be before the Board unless the 
determination of the RO is unfavorable, 
and the veteran files a notice of 
disagreement and completes all procedural 
steps necessary to appeal a claim to the 
Board in accordance with 38 U.S.C.A. 
§ 7105 (West 1991). 

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




